Opinion by
Orlady, J.,
This action of trespass was brought to recover damages for injuries sustained by Mrs. Ramage in an accident on a public highway in the defendant township. The basis of the action was the alleged negligence of the township in not maintaining a substantial fence or barrier on the roadside at the place where a pony, which Mrs. Ramage and her son were driving, suddenly took fright and backed the buggy with its occupants down and off the highway, a distance of about thirty feet. The trial of the case in the court below resulted in a verdict in favor of B. F. Ramage, the husband, for $600, and in favor of Mrs. Matilda Ramage for $300. A new trial was refused, and the court overruled a motion for judgment non obstante veredicto in an opinion filed which so fully and clearly disposes of the legal questions involved that it is not necessary to review the testimony and repeat the rules of law governing such cases. The duty of the township authorities, and the necessity for a barrier at that place under the circumstances of the case were questions of fact, to be solved only by a jury. It could not be judicially determined by the court in giving binding instructions or on entering a judgment n. o. v. Additional authority for the action of the court is to be found in Bitting v. Maxatawny Township, 177 Pa. 213; Boone v. Norwegian Township, 192 Pa. 206; Wilson v. O’Hara Township, 14 Pa. Superior Ct. 258; Hamil v. Christiana Boro., 49 Pa. Superior Ct. 371; Goldstein v. Fallowfield Township, 43 Pa. Superior Ct. 158; Kerr v. Kiskiminetas Township, 238 Pa. 59; Walsh v. Altoona R. R. Co., 232 Pa. 479.
Separate appeals are presented for our consideration and we affirm the judgment entered in each case.